Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 1/31/2022. Claims 1, 3-8, 10-20 have been amended. Therefore claims 1-20 are presently pending in the application and have been considered as follows.

Response to Amendments
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Obert Chu (Reg. No. 52744) on February 9, 2022.
The application has been amended as follows:
In the claims:
(Previously Presented)	A system, comprising:

receive an input value for a deterministic finite automaton, wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table;
receive an update that includes updated versions of the bitmap table, the default state table, and the rule table from a cloud security service, wherein the updated versions of the bitmap table, the default state table, and the rule table are stored; 
perform a reduced deterministic finite automaton lookup using a lookup key, wherein the lookup key comprises a current state and the input value, comprising to:  
perform a lookup in the updated bitmap table using the lookup key to determine whether to obtain a next state from the updated default state table or from the updated rule table, comprising to:
determine whether the updated bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to the most commonly occurring next-state pointer; and
in response to a determination that the updated bitmap table returns the valid state, determine that the next state is to be obtained from the updated rule table; and 
determine the next state based on the lookup key, comprising to:
in response to a determination that the next state is to be obtained from the updated rule table, obtain the next state from the updated rule table based on the lookup key; and 
a memory coupled to the processor and configured to provide the processor with instructions.  
(Original)	The system recited in claim 1, wherein the deterministic finite automaton is stored using on-chip memory of the processor.  
(Previously Presented)	The system recited in claim 1, wherein the processor is further configured to:  
store the updated bitmap table.  
(Previously Presented)	The system recited in claim 1, wherein the processor is further configured to:  
store the updated default state table.  
(Previously Presented)	The system recited in claim 1, wherein the processor is further configured to:  
store the updated rule table.  
(Currently Amended)	The system recited in claim 1, wherein the performing of the lookup in the updated bitmap table using the lookup key to determine whether to obtain a next state from the updated default state table or from the updated rule table further comprises:
determine whether the updated bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to a most commonly occurring next-state pointer, the default state being different from the valid state; and
in response to a determination that the updated bitmap table returns the valid state, determine that the next state is to be obtained from the updated rule table.  
(Currently Amended)	The system recited in claim 1, wherein the obtaining of the next state from the updated rule table based on the lookup key further comprises:
determine an offset address based on the current state; 
determine an offset based on the offset address and a number of valid states to the left of a bitmap lookup entry; and 
determine the next state from the updated rule table based on the offset and the current state.


8.	(Previously Presented)	A method, comprising:
receiving an input value for a deterministic finite automaton, wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table;
receiving an update that includes updated versions of the bitmap table, the default state table, and the rule table from a cloud security service, wherein the updated versions of the bitmap table, the default state table, and the rule table are stored; 
performing a reduced deterministic finite automaton lookup using a lookup key executing on a processor, wherein the lookup key comprises a current state and the input value, comprising:  
performing a lookup in the updated bitmap table using the lookup key to determine whether to obtain a next state from the updated default state table or from the updated rule table, comprising:
determining whether the updated bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to the most commonly occurring next-state pointer; and
in response to a determination that the updated bitmap table returns the valid state, determining that the next state is to be obtained from the updated rule table; and 
determine the next state based on the lookup key, comprising:
in response to a determination that the next state is to be obtained from the updated rule table, obtaining the next state from the updated rule table based on the lookup key.
9.	(Original)	The method of claim 8, wherein the deterministic finite automaton is stored using on-chip memory of the processor.  
10.	(Previously Presented)	The method of claim 8, further comprising:  
storing the updated bitmap table.  
11.	(Previously Presented)	The method of claim 8, further comprising:  
storing the updated default state table.  
12.	(Previously Presented)	The method of claim 8, further comprising:  
storing the updated rule table.  
13.	(Currently Amended)	The method of claim 8,he performing of the lookup in the updated bitmap table using the lookup key to determine whether to obtain a next state from the updated default state table or from the updated rule table further comprises:  
determining whether the updated bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to a most commonly occurring next-state pointer, the default state being different from the valid state; and
in response to a determination that the updated bitmap table returns the valid state.  
14.	(Currently Amended)	The method of claim 8, wherein the obtaining of the next state from the updated rule table based on the lookup key further comprises:
determining an offset address based on the current state; 
determining an offset based on the offset address and a number of valid states to the left of a bitmap lookup entry; and 
determining the next state from the updated rule table based on the offset and the current state.   

15. (Currently Amended) A having computer instructions executed by a processor for: 
receiving an input value for a deterministic finite automaton, wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table; 
receiving an update that includes updated versions of the bitmap table, the default state table, and the rule table from a cloud security service, wherein the updated versions of the bitmap table, the default state table, and the rule table are stored; 
performing a reduced deterministic finite automaton lookup using a lookup key, wherein the lookup key comprises a current state and the input value, comprising: 
performing a lookup in the updated bitmap table using the lookup key to determine whether to obtain a next state from the updated default state table or from the updated rule table, comprising: 
determining whether the updated bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to the most commonly occurring next-state pointer; and 
in response to a determination that the updated bitmap table returns the valid state, determining that the next state is to be obtained from the updated rule table; and Application Serial No. 16/916,632 
Attorney Docket No. PALOP139C25determining the next state based on the lookup key, comprising: 
in response to a determination that the next state is to be obtained from the updated rule table, obtaining the next state from the updated rule table based on the lookup key.

16. (Currently Amended) The non-transitory computer readable storage medium recited in claim 15, further comprising computer instructions for: 
storing the updated bitmap table.  
17. (Currently Amended) The non-transitory computer readable storage medium recited in claim 15, further comprising computer instructions for: 
storing the updated default state table.  
18. (Currently Amended) The non-transitory computer readable storage medium recited in claim 15, further comprising computer instructions for: 
storing the updated rule table.  
19. (Currently Amended) The non-transitory computer readable storage medium recited in claim 15, the performing of the lookup in the updated bitmap table using the lookup key to determine whether to obtain a next state from the updated default state table or from the updated rule table further comprises: 
determining whether the updated bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to a most commonly occurring next-state pointer, the default state being different from the valid state; and 
in response to a determination that the updated bitmap table returns the valid state.  
20. (Currently Amended) The non-transitory computer readable storage medium recited in claim 15, wherein the obtaining of the next state from the updated rule table based on the lookup key further comprises: 
determining an offset address based on the current state; 
determining an offset based on the offset address and a number of valid states to the left of a bitmap lookup entry; and 
determining the next state from the updated rule table based on the offset and the current state.

Allowable Subject Matter
A terminal disclaimer has been filed for to overcome non-statutory double patenting with US 10,742,609 B1 and US 10,110,563 B1.  The terminal disclaimer was filed on 1/31/2022 and approved on 2/01/2022.
Claims 1-20 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Wyschogrod et al. (US 2003/0065800 A1) teaches a method for generating look-up tables for a high speed multi-bit Real-time Deterministic Finite state Automaton (hereinafter RDFA). The method begins with a DFA generated in accordance with the prior art. For each state in the DFA, and for each of the bytes recognized in parallel the following occurs. First an n-closure list is generated. An n-closure list is a list of states reachable in n-transitions from the current state. Next an alphabet transition list is generated for each state. An "alphabet transition list" is a list of the transitions out of a particular state for each of the characters in an alphabet. Finally, the transitions are grouped into classes. That is, the transitions that go to the same state are grouped into the same class. Each class is used to identify the next state. The result is a state machine that has less states than the original DFA.
Ma et al. (US 9,083,740 B1) teaches techniques are described for network traffic pattern matching using adaptive deterministic finite automata (DFA). A network device may implement the techniques to promote pattern matching. The network device comprises a control unit that stores first and second data defining first and second portions of a DFA, respectively. The first data defines first states of the DFA in an uncompressed format. The second data defines second states of the DFA in a compressed format. The network device also includes an interface that receives network packets. The control unit processes the network packets to traverse the first and second states. The control unit then compares a number of times the first and second states have been traversed. Based on the comparison, the control unit dynamically reallocates the first states of the DFA in the uncompressed format and the second states of the DFA in the compressed format.
Bansal et al. (US 2021/0234860 A1) teaches systems and methods for securely handling data traffic on local or private networks, such as by using cloud computing, are provided. A non-transitory computer-readable medium, according to one implementation, may be configured to store executable instructions enabling a processor of a user device to perform the step of discovering an origin of a source application associated with network packets bound for a private address space. The executable instructions may further enable the processor to send a tuple regarding the discovered origin to a cloud server to request an analysis of the tuple. Upon receiving an allow instruction from the cloud server, the instructions enable the processor to allow the network packets to flow normally to a destination associated with the private address space. Upon receiving a deny instruction from the cloud server, the instructions enable the processor to drop the network packets.
Ma et al. (US 2010/0229238 A1) teaches a method includes receiving a data unit, determining whether a current state, associated with a deterministic finite automata (DFA) that includes a portion of states in a bitmap and a remaining portion of states in a DFA table, is a bitmap state or not, and determining whether a value corresponding to the data unit is greater than a threshold value, when it is determined that the current state is not a bitmap state. The method further includes determining whether the current state is insensitive, when it is determined that the value corresponding to the data unit is greater than the threshold value, where insensitive means that each next state is a same state for the current state, and selecting a default state, as a next state for the current, when it is determined that the current state is insensitive. 
 However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "receive an input value for a deterministic finite automaton, wherein the deterministic finite automaton is reduced by translating the deterministic finite automaton into a bitmap table, a rule table, and a default state table; receive an update that includes updated versions of the bitmap table, the default state table, and the rule table from a cloud security service, wherein the updated versions of the bitmap table, the default state table, and the rule table are stored; perform a reduced deterministic finite automaton lookup using a lookup key, wherein the lookup key comprises a current state and the input value, comprising to:  perform a lookup in the updated bitmap table using the lookup key to determine whether to obtain a next state from the updated default state table or from the updated rule table, comprising to: determine whether the updated bitmap table returns a default state or a valid state using the lookup key, the default state corresponding to the most commonly occurring next-state pointer; and in response to a determination that the updated bitmap table returns the valid state, determine that the next state is to be obtained from the updated rule table; and determine the next state based on the lookup key, comprising to: in response to a determination that the next state is to be obtained from the updated rule table, obtain the next state from the updated rule table based on the lookup key;", in combination with all other claim limitations, as it has been recited in independent claims 1, 8 and 15.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/12 February 2022/
/ltd/